NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 29 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WAYNE GINNIS,                                   No.    18-17255

                Petitioner-Appellant,           D.C. No. 4:17-cv-00515-JAS

 v.
                                                MEMORANDUM*
J. T. SHARTLE, Warden,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    James Alan Soto, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Federal prisoner Wayne Ginnis appeals pro se from the district court’s denial

of his 28 U.S.C. § 2241 habeas corpus petition. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Ginnis contends that he is entitled to a recalculation of his sentence to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
correct an error regarding his target release date and to include credit for time

served. We review the denial of a habeas petition de novo, and review factual

findings for clear error. See Zavala v. Ives, 785 F.3d 367, 370 (9th Cir. 2015).

Because the time that Ginnis seeks to credit to his federal sentence was credited to

his state sentence, he is not entitled to any additional credit for time served. See 18

U.S.C. § 3585(b); United States v. Wilson, 503 U.S. 329, 337 (1992). We therefore

affirm the district court’s denial of relief as to this claim. See Manta v. Chertoff,

518 F.3d 1134, 1146 (9th Cir. 2008) (appellate court may affirm on any ground

supported by the record). The district court and the magistrate judge stated that the

proper target release date for his sentence is April 3, 2020, rather than August 17,

2020. We agree with the district court that this issue is best addressed in a separate

habeas proceeding.

      Appellant’s motion to file a supplemental brief is granted. The clerk will

file the brief submitted at Docket Entry No. 11.

      AFFIRMED.




                                           2                                    18-17255